           Case 2:18-bk-16821-VZ                   Doc 37 Filed 01/15/19 Entered 01/15/19 15:22:37                                       Desc
                                                     Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Numbers, State Bar Number & Email Address

 Andrew E. Smyth, Esq. (SBN 60030)
 Stephen S. Smyth, Esq. (SBN 248433)                                                                      FILED & ENTERED
 William J. Smyth, Esq. (SBN 265374)
 SW SMYTH LLP
 4929 Wilshire Blvd, Suite 690
 Los Angeles, CA 90010
                                                                                                                  JAN 15 2019
 Tel: 323-933-8401; Fax: 323-933-6089
 e-mail: office@smythlo.com                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                            Central District of California
                                                                                                            BY tatum      DEPUTY CLERK




     Debtor(s) appearing without attorney
     Attorney for: Debtor/Movant

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                       CASE NUMBER: 2:18-bk-16821-VZ
                                                                              CHAPTER 13

                                                                                ORDER       GRANTING          DENYING
 Yesenia Villarreal                                                            DEBTOR’S MOTION TO AVOID JUNIOR LIEN
                                                                                     ON PRINCIPAL RESIDENCE
                                                                                         [11 U.S.C. § 506(d)]

                                                                              DATE:                 January 7, 2019
                                                                              TIME:                 10:30 a.m.
                                                                              COURTROOM:            1368
                                                                              ADDRESS:              255 E. Temple St.,
                                                                                                    Los Angeles, Ca 90012

                                                               Debtor(s).


 Creditor Holding Junior Lien (name): TRINITY FINANCIAL SERVICES, LLC



1. The Motion was:                     Opposed                     Unopposed                    Settled by stipulation

2. The Motion affects the junior trust deed(s), mortgage(s), or other lien(s) (Subject Liens) encumbering the real property
   (Collateral) described in the Motion, which is the principal residence of Debtor.

3.         Motion granted as set forth in the Attachment to this order.




                    “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
          “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

           This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                            Page 1                                        F 4003-2.4.JR.LIEN.ORDER
          Case 2:18-bk-16821-VZ                   Doc 37 Filed 01/15/19 Entered 01/15/19 15:22:37                                       Desc
                                                    Main Document Page 2 of 3

4.        Motion denied on the following grounds:                      with prejudice             without prejudice

     a.       Based upon the findings and conclusions made on the record at the hearing
     b.       Unexcused non-appearance by Movant
     c.       Lack of proper service
     d.       Lack of evidence supporting motion

5.        The court further orders as follows (specify):

              See attached page

                                                                       ###




                 Date: January 15, 2019




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 2                                        F 4003-2.4.JR.LIEN.ORDER
        Case 2:18-bk-16821-VZ                   Doc 37 Filed 01/15/19 Entered 01/15/19 15:22:37                                       Desc
                                                  Main Document Page 3 of 3

                                         ATTACHMENT TO MOTION/ORDER
                                   (11 U.S.C. § 506: VALUATION/LIEN AVOIDANCE)
This court makes the following findings of fact and conclusions of law:

1. Creditor Lienholder/Servicer: TRINITY FINANCIAL SERVICES, LLC.
2. Subject Lien: Date (specify) 07/12/2006 and place (specify): Los Angeles County, California.
   of recordation of lien; Recorder's instrument number and/or document recording number: 06 1534944.
3. Collateral:
   a. Real property (street address, legal description or map/book/page number, including county of recording):
       1658 East 59th Street, Los Angeles, California 90001 (Legal Description: LOT 91 OF AHREN’S MIRAMONTE
       TRACT ADDITION, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED
       IN BOOK 12 PAGES 110 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY).
      See attached page.
   b. Other collateral: __________________________________________________________.                See attached page.

4. Secured Claim Amount Determination
       a. Value of Collateral: …………………………………………………………………………… $480,000.00.
       b. Amounts of Senior Liens (reducing equity in the property to which the Subject Lien can attach):
               (1) First lien: ……………………………………….……….. ($516,042.75)
               (2) Second lien: ……………………………………………. ($_______________)
               (3) Third lien: ………….……….…………………………… ($_______________)
               (4) Additional senior liens (attach list): …………………. ($_______________)
               Subtotal: ………..………………………………………………………………………. ([$36,042.75])
       c. Secured Claim Amount (negative results should be listed as -$0-):                      $0.00
        Unless otherwise ordered, any allowed claim in excess of this Secured Claim Amount is to be treated as a
        nonpriority unsecured claim and is to be paid pro rata with all other nonpriority unsecured claims in Class 5A of
        the Plan.

5. Lien avoidance: Debtor’s request to avoid the Subject Lien is granted as follows. The effective date of avoidance of
   the Subject Lien (Lien Avoidance Effective Date) will be upon:
      completion of the Chapter 13 Plan, or    receipt of a Chapter 13 discharge in this case.

6. Retention of lien until avoidance: The Creditor Lienholder will retain the Subject Lien for the full amount due under
   the corresponding note and deed of trust, mortgage or lien if the Debtor's chapter 13 case is dismissed or converted
   to any other chapter under the Bankruptcy Code, or if the Collateral is sold or refinanced, prior to the Lien Avoidance
   Effective Date.

7. Retention of rights upon foreclosure of other lien: In the event that the holder of any other lien on the Collateral
   forecloses on its interest and extinguishes the Creditor Lienholder/Servicer’s lien rights prior to the Lien Avoidance
   Effective Date, the Creditor Lienholder’s lien shall attach to any proceeds greater than necessary to pay the senior
   lien(s) from the foreclosure sale.

   See attached page(s) for more liens/provisions.




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 3                                        F 4003-2.4.JR.LIEN.ORDER
